Citation Nr: 1615079	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, other than sinusitis and asthma, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a higher initial rating for residual facial scars resulting from a gunshot wound, rated as noncompensable prior to June 15, 2015 with a 50 percent rating assigned under Diagnostic Code 7800 and a 10 percent rating assigned under Diagnostic Code 7804 assigned thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 28, 2009.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a respiratory disability, other than sinusitis, and granted service connection for facial scars resulting from a gunshot wound with an initial noncompensable rating.

This matter was previously before the Board in May 2015, when it was remanded for further development.  The Veteran appeared at a hearing before the undersigned prior to the remand.  A transcript of the hearing is of record.

Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) issued a December 2015 rating decision that granted the staged rating currently in effect for the residual facial scars, with a 50 percent rating assigned under Diagnostic Code 7800 for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features and a 10 percent rating assigned under Diagnostic Code 7804 for two painful, but stable scars, both effective June 15, 2015.  The December 2015 rating decision also granted entitlement to service connection for asthma secondary to the previously service-connected sinusitis.

The issue of entitlement to TDIU is an element of the Veteran's appeal of the initial rating assigned for the residual facial scars.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This decision grants an earlier effective date for the 50 percent rating assigned under Diagnostic Code 7800 and the 10 percent rating assigned under Diagnostic Code 7804.  

When these ratings are combined with the ratings for the for other service-connected disabilities, it results in a 100 percent schedular rating as of December 28, 2009, the effective date of service connection for bilateral peripheral neuropathy of the upper extremities.  TDIU was also previously assigned from that date; however, the appeal period for this claim extends back until April 20, 2009.  Thus, consideration of TDIU is warranted from April 20, 2009 through December 27, 2009.

The issue of entitlement to service connection for a respiratory disability, other than sinusitis and asthma, to include COPD, and entitlement to TDIU from April 20, 2009 through December 27, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  Consideration of entitlement to an extraschedular rating for scars is being deferred.



FINDINGS OF FACT

1.  Since April 20, 2009, the two facial scars resulting from an in-service gunshot wound have resulted in visible or palpable tissue loss and gross distortion or asymmetry of the nose and cheeks, but have not resulted in the gross distortion or asymmetry of three or more facial features or six or more characteristics of disfigurement under Diagnostic Code 7800.

2.  Since April 20, 2009, the two facial scars resulting from an in-service gunshot wound have been painful, but stable.



CONCLUSION OF LAW

1.  The criteria for a 50 percent rating under Diagnostic Code 7800 for two facial scars resulting from a gunshot wound have been met since April 20, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.118, Diagnostic Codes 7800-05 (2015).

2.  The criteria for a 10 percent rating under Diagnostic Code 7804 for two facial scars resulting from a gunshot wound have been met since April 20, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.118, Diagnostic Codes 7800-05.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Board's May 2015 remand directed the AOJ to obtain all outstanding VA treatment records since 2009.  These records have been associated with the Veteran's electronic claim file.  The AOJ also scheduled a new examination in June 2015.  This examination was adequate for rating purposes, as it provided sufficient information to determine the appropriate evaluation under the VA rating schedule.  Thus, there has been substantial compliance with the Board's prior directives regarding this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's January 2015 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim, as well as a discussion of the reasons the AOJ had declined to provide a higher rating.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sep. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran's service connection claim was filed after that date (April 2009), only the amended criteria apply.

Under Diagnostic Code 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2015).

The AOJ assigned a 50 percent rating based on a June 2015 VA examination report that noted visible or palpable tissue loss and distortion of the nose and cheeks.  It should be noted these scars are the result of wounds more than forty years before the appeal period began.  The evidence shows the scars have not increased in severity during the appeal period.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Thus, a 50 percent rating is warranted, effective April 20, 2009, the date of service connection for the disability, although a prior examination report did not explicitly note the language in the rating criteria.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A rating in excess of 50 percent is not warranted at any point in the appeal period.  A higher rating would be warranted if there was distortion of three facial features, but it is clear the Veteran's nose and cheek are the only affected facial features.  A higher rating may also be granted if the scars result in six or more characteristics of disfigurement; however, the Veteran's scars do not meet these criteria.  VA examinations show either one or both of the scars is adherent to underlying tissue, is at least one-quarter inch (0.6 cm.) wide at widest part, and has surface contour either elevated or depressed on palpation.  The scars do not have hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); or skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Inasmuch as the Veteran asserts the length of his scar exceeds 5 or more inches (13 or more centimeters) in length, at least four of the eight characteristics of disfigurement have not been shown.  Thus, a rating in excess of 50 percent is not warranted under Diagnostic Code 7800.

The Veteran has also been assigned a 10 percent rating under Diagnostic Code 7804, effective June 15, 2015.  As previously noted, the Veteran's symptomatology has remained relatively consistent throughout the appeal period with respect to the residual facial scars.  The Veteran is competent to report observable symptomatology such as pain; therefore, an earlier effective date of April 20, 2009, is also warranted for the 10 percent rating assigned under Diagnostic Code 7804 because the Veteran has had two painful scars throughout the appeal period.  A higher rating is not warranted because there is no evidence that establishes the Veteran's has more than two scars or that his scars are unstable.  VA examiners in August 2012 and June 2015 both commented the scars were relatively well-healed and not unstable; therefore, a higher rating is not warranted under Diagnostic Code 7804.

The Board is deferring consideration of whether referral for extraschedular consideration is warranted for the residual facial scars, as the issue of entitlement to TDIU is being remanded to the AOJ for additional development and consideration.  See Brambley v. Principi, 14 Vet. App. 20 (2003).  These issues will be discussed in the REMAND section below.


ORDER

Entitlement to a 50 percent rating under Diagnostic Code 7800 for two facial scars resulting from a gunshot wound, effective April 20, 2009, is granted.

Entitlement to a 10 percent rating under Diagnostic Code 7804 for two painful, but stable scars, effective April 20, 2009 is granted.


REMAND

The Board's May 2015 remand directed the AOJ to obtain a nexus opinion for the Veteran's service connection claim for a respiratory disorder that addressed any currently diagnosed respiratory disorder.  The Veteran was scheduled for an examination in June 2015 to obtain the requested opinion; however, the June 2015 examiner failed to address the diagnosis of COPD noted in the record.  Thus, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the Board is required to reject an insufficiently detailed examination report).

This issue of entitlement to TDIU from April 20, 2009 through December 27, 2009 is inextricably intertwined with service connection for a respiratory disorder, other than sinusitis and asthma, to include COPD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine whether his current COPD is at least as likely as not the result of a disease or injury in service or proximately due to or aggravated by his service-connected disabilities, to include the residuals of a gunshot wound to the face, sinusitis, and asthma.  If the opinion provided does not address direct service connection, as well as causation and aggravation for secondary service connection, it should be returned to the examiner as inadequate.

The examiner must be advised aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must provide a rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

2.  Consider whether TDIU is warranted from April 20, 2009 through December 27, 2009, if the Veteran is not entitled to a 100 percent schedular rating after the development noted above.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


